Citation Nr: 0029401	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  94-40 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical 
myelopathy, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1986 decision by the 
RO that denied a claim for a rating in excess of 30 percent 
for cervical myelopathy.  This matter also comes to the Board 
on appeal from an October 1992 decision by the RO that denied 
service connection for cystitis.

This case was previously before the Board in January 1998, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in May 2000.

The RO's October 1992 decision was limited to the issue of 
service connection for cystitis only.  It appears from the 
record, however, that the veteran is seeking service 
connection for any disability manifested by urinary voiding 
dysfunction, however characterized.  Because the claim of 
service connection for a disability other than cystitis, 
manifested by urinary voiding dysfunction, has not been 
developed for appellate review, the claim is referred to the 
RO for adjudication and other action, as appropriate.


FINDINGS OF FACT

1.  The record does not contain sufficient information to 
allow the Board to properly assess the current scope and 
severity of the veteran's service-connected cervical 
myelopathy.

2.  Without good cause, the veteran failed to report for a 
February 1999 VA compensation examination, scheduled in 
conjunction with his claim for an increased rating for 
cervical myelopathy.

3.  The February 1999 VA examination was required to 
determine whether the veteran met the criteria for an 
increased rating.

4.  By a supplemental statement of the case (SSOC), dated in 
March 2000, the veteran was notified of the provisions of 
38 C.F.R. § 3.655.

5.  By a decision entered in October 1991, the RO denied a 
claim of service connection for cystitis.  The veteran was 
notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.  
The evidence received since the time of the October 1991 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for cervical myelopathy 
is not warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.326, 3.327, 3.655 (1999).

2.  New and material evidence has not been received to reopen 
the claim of service connection for cystitis.  38 U.S.C.A. 
§§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical Myelopathy

The veteran contends that the currently assigned 30 percent 
rating for service-connected cervical myelopathy does not 
adequately reflect the severity of his disability.  He 
maintains that the disability is manifested by, among other 
things, headaches, foot drop, muscle atrophy, and weakness.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim is "well grounded."  38 U.S.C.A. § 5107(a) 
(West 1991).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997) cert. denied, 524 U.S. 940 (1998).  In 
an effort to fulfill that duty, the Board remanded the claim 
to the RO in January 1998 so that the veteran could be 
examined by a neurologist for purposes of assessing the scope 
and severity of the condition in question.  38 C.F.R. 
§§ 3.326, 3.327 (1999).  See Introduction, supra.

At the time of the Board's remand in January 1998, the record 
contained evidence describing some of the symptoms thought to 
be associated with the veteran's service-connected cervical 
myelopathy and/or Brown-Sequard's syndrome.  However, it was 
unclear from the record whether some of the claimed symptoms 
were properly attributable to the service-connected 
condition, rather than to some other, non-service-connected 
cause.  It was also unclear just how severe the symptoms 
attributable to the service-connected condition were, and 
which particular nerves were affected.  Because the limited 
information in the record did not allow for a proper 
evaluation of the veteran's disability, and because the 
record before the Board indicated that the condition in 
question had not been assessed for compensation purposes in 
several years, a thorough neurological examination was 
required.  38 C.F.R. § 3.326 (1999).

The RO arranged for the requested examination in October 
1998, following the Board's remand, and the veteran appeared 
for the examination as scheduled.  However, the examination 
was not conducted in the manner requested by the Board.  The 
RO took notice of that fact, and a follow-up examination was 
scheduled for February 1999.  See 38 C.F.R. §§ 3.327, 4.2 
(1999).  Unfortunately, the veteran did not report for the 
second examination.

Neither was evidence otherwise received which contained the 
necessary information.  Though additional VA outpatient 
treatment reports, dated from 1991 to 1998, were received 
subsequent to the time of the Board's remand, and some of 
those reports contain information pertaining to the veteran's 
cervical myelopathy, the reports lack the detail and 
specificity necessary for a full and proper evaluation of the 
veteran's disability, as set out in the remand.

Because the question of the veteran's entitlement to an 
increased evaluation turns on whether he meets the criteria 
for an increased rating, and because the February 1999 
examination was required in order to determine whether he had 
in fact met those criteria, the benefit sought cannot be 
granted.  VA regulations provide that:

	When entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, 
or reexamination, . . . [and] the examination 
was scheduled in conjunction with . . . a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Here, the record shows that the veteran was notified of the 
provisions of § 3.655 by the SSOC issued to him in March 
2000.  Nevertheless, despite having received such notice, he 
has not provided any explanation for his failure to appear 
for the February 1999 examination.  It may therefore be said 
that his failure to appear was without good cause.  His claim 
for increase must therefore be denied.  Id.


Cystitis

The veteran contends that service connection should be 
granted for cystitis.  He maintains that the condition was 
caused or aggravated by service-connected cervical 
myelopathy.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The record shows that the RO denied service connection for 
cystitis by a decision entered in October 1991.  By letter 
dated in November 1991, the veteran was notified of the RO's 
denial, and of his appellate rights.  However, he did not 
thereafter initiate an appeal of the October 1991 decision 
within one year and, as a result, that decision became final.  
38 C.F.R. § 19.129 (1991); 38 C.F.R. § 20.1103 (1999).  
Consequently, the current claim of service connection may now 
be considered on the merits only if "new and material 
evidence" has been received since the time of the October 
1991 adjudication.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that much of the 
evidence received since the time of the RO's October 1991 
decision is "new."  The additional evidence includes 
several medical reports describing the current status of the 
veteran's urological difficulties.  This evidence was not 
available for the RO's review in October 1991, and is neither 
cumulative nor redundant of the evidence then of record.  
Consequently, the evidence is "new."

The Board finds, however, that none of this "new" evidence 
is "material."  This is so because, although the record 
shows that the veteran has a current urological problem-
variously diagnosed as neurogenic bladder, urinary tract 
infection, prostatitis, epididymitis, epididimo-prostatitis, 
probable gonococci, and voiding dysfunction-the record is 
entirely devoid of any medical evidence showing that he has 
cystitis.  In the absence of competent evidence showing that 
the veteran presently has the disability for which service 
connection is claimed, it cannot properly be said that the 
evidence received since the time of the October 1991 
decision, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of his claim.  
The application to reopen the claim of service connection for 
cystitis must therefore denied.


ORDER

The claim for a rating in excess of 30 percent for cervical 
myelopathy is denied.

The application to reopen a claim of service connection for 
cystitis is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 8 -



- 1 -


